Citation Nr: 1734973	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  14-32 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability, and if so, whether entitlement for this disability is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel






INTRODUCTION

The Veteran served honorably in the United States Army from October 1962 to November 1964. It was noted that the Veteran received the Parachutist Badge.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. This claim was previously denied by the RO in a rating decision dated September 30, 2009 (mailed October 2, 2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran did not appeal September 2009 rating decision that declined to reopen a previously denied claim of service connection for a back disability due to the lack of evidence showing that the condition was caused by or related to service; thus, the decision became final.

2. Evidence submitted since the September 2009 rating decision is cumulative or redundant of evidence already of record, and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for a low back disability.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for a low back disability. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. New and Material Evidence

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id.  

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

In this case, the Veteran was initially denied service connection for a back disability in a September 2002 rating decision due to a lack of evidence that the back disability was caused by or related to service. The Veteran attempted to reopen that claim, which was denied in an April 2006 rating decision by the Waco, Texas RO. In December 2008, the Board affirmed the April 2006 rating decision. A Board decision is final unless the Board orders reconsideration by motion of the appellant or by its own accord. 38 U.S.C.A. §§ 7103, 7104 (West 2014); 38 C.F.R. §§ 20.1000, 20.1001 (2016). The Veteran requested reconsideration of the Board's December 2008 decision, which was denied in April 2009. He requested reconsideration again in  November 2009, which was denied in June 2010. 

The Veteran also filed a new claim to reopen in June 2009 which was denied by a September 2009 rating decision. Contained in the record thereafter is a written communication from the Veteran expressing disagreement with an adjudicative determination. A written communication from a claimant or representative expressing dissatisfaction or disagreement with an adjudicative determination and a desire to contest the result, will constitute a notice of disagreement. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.201 (2016). While special wording is not required, the notice of disagreement must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review. 38 C.F.R. § 20.201 (2016); Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002). Here, the written communication was not dated, did not clearly indicate which adjudication he disagreed with, and did not indicate a desire for appellate review. 38 C.F.R. § 20.201 (holding that the notice of disagreement must express a desire for appellate review). For these reasons, it did not constitute a notice of disagreement. Accordingly, the October 2, 2009, rating decision became final on October 2, 2010, because it was not appealed within one year.

After carefully reviewing the evidence since the October 2009 rating decision, the Board finds that the Veteran has not submitted sufficient evidence to reopen the previously denied back claim. As was already discussed, this claim was denied due to a lack of evidence showing that the condition was caused by or related to service, including lack of sufficiently probative evidence to establish chronicity and continuation of symptomatology. Although the record now contains additional new evidence, including additional medical records from the Memphis and Shreveport VA Medical Centers (VAMCs), this new evidence is cumulative or redundant of evidence already of record as it merely confirms the low back disability and reveals ongoing complaints related thereto, and does not raise a reasonably possibility of substantiating the Veteran's claim. The new evidence does not raise the possibility that a chronic disability of the back was shown in service, or that it manifested to a compensable degree of 10 percent or more within 1 year from the date of separation from service, or make a finding of continuation of symptomatology more likely. Furthermore, the new evidence does not show a medical link between the Veteran's current back disability and an event or injury in service more than 40 years ago. For these reasons, the Board denies the Veteran's request to reopen his claim.


II. VA's Duties to Notify and Assist

The VA made reasonable efforts to fulfill its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). VA sent a VCAA letter to the Veteran in June 2013 describing the evidence needed to reopen his claim. The Veteran has not alleged insufficient notice and he has not identified any additional outstanding evidence which could be obtained to substantiate his claim. Also, the Board is unaware of any such evidence. Therefore, the Board finds that VA's duties to notify and assist have been met. 


ORDER

New and material evidence has not been received to reopen a previously denied claim of entitlement to service connection for a back disability; thus, the claim remains denied. 



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


